Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 08/10/21 regarding application 16/109,375, in which claims 1, 9, and 15 were amended, claims 5, 13, and 19 were cancelled, and new claims 21-23 were added. (For examining purposes, the second claim numbered “22” in the claim set 08/10/21 has been renumbered “23”). In order to expedite allowance, the examiner has further amended claims 1, 9, and 15. Claims 1-23 are pending and have been considered.

Claim Renumbering
It appears Applicant inadvertently misnumbered the last claim in the claim set 08/10/21. In order to expedite prosecution, the examiner has renumbered misnumbered claim 22 as claim 23. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matt Lincicum, Reg. No. 61,319 on 08/17/21.

The application has been amended as follows:
In the claims:

In claim 1: line 20: replace “receiving, at the media playback system” with “receiving, at the media playback system and independent of the voice assistant service”

In claim 9: line 22: replace “receiving” with “receiving, independent of the voice assistant service,”

In claim 15: line 23: replace “receiving, at the media playback system” with “receiving, at the media playback system and independent of the voice assistant service”


Response to Arguments
Amended claims 1 and 15 overcome the objections for minor informalities, and so they are withdrawn.  
Amended independent claims 1, 9, and 15 overcome the 35 U.S.C. 103 rejections of claims 1-7 and 9-20 based on Kolavennu, and so they are withdrawn. 

Allowable Subject Matter
Claims 1-4, 6, 7, 9-12, 14-18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 9, and 15 is Kolavennu (2018/0365567). Consider claim 1, Kolavennu discloses a method, comprising: capturing voice input via a network microphone device (NMD) of a media playback system, the media playback system comprising one or more local 
 computing device associated with a first media content service and (ii) at least one fourth remote  computing device associated with a second media content service (music request from Itunes, Spotify,
 Soundhound, Fig. 6, [0023]); receiving, at the media playback system, first information from the at least  one third remote computing device and second information from the at least one fourth remote
 computing device, wherein the first information identifies first media content available via the first media content service for playback and the second information identifies second media content available via the second media content service for playback (receiving the results from the knowledge base engines, [0044]); and after receiving at least one of the first information and the second information, (i) selecting, via the media playback system, the first media content and forgoing selection of the second media content via the NMD (a controller may be configured to select less than all of the


A combination or modification of Kolavennu and the other prior art of record would not have resulted in the limitations of claims 1, 9, and 15, and therefore claims 1, 9, and 15 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2-4, 6, 7, 10-12, 14, 16-18, and 20-23 are allowable because they further limit allowable parent claims 1, 9, and 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                                        08/17/21